Title: From John Adams to Michel Lagoanere, 24 January 1780
From: Adams, John
To: Lagoanere, Michel


     
      dear sir
      Bayonne Jany. 24. 177980
     
     We have arrived Safe at this Place, but very much fatigued with our Journey and We have the Pleasure to inform you that We have received the politest Treatment from the House of Messrs. Cabarrus Pere et Fils, to whom We had the Honour to be recommended by you. The Roads, the Accommodations and our consequent state of Health has been such as to make our Journey somewhat longer than We ex­pected, and our Expences run much higher than our Computation, We have therefore, Mr. Dana and I, received of that House the Amount of one Hundred Louis D’ors, on the Account of yours in Addition to the Three Thousand Dollars, We receivd from you at Corunna and Ferrol &c.
     We have been emboldened to receive this on your Account, rather than on that of any other, because you were so kind as to inform Us, you had some Money in your Hands of the United States, altho it was under an Attachment in your Hands. There is no manner of Doubt that the Congress, to whom We shall render an Account of the Receipt of this Money, will readily discharge you for so much. As to taking any Measures to get the Attachment taken off, We would readily undertake it, if We knew the Nature of the Attachment and the Measures proper to be taken, of which We are at present ignorant but desire to be informed by you. We have the Honour to be, with great Respect & Esteem, sir your most obligd & obedient servants
    